 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   RUBEN DARIO GARCIA, JR.,                          Case No.: 14-CV-1525 JLS (RBM)
12                                    Plaintiff,
                                                       ORDER: (1) OVERRULING
13   v.                                                PLAINTIFF’S OBJECTIONS,
                                                       (2) ADOPTING REPORT AND
14   SLEELEY, et al.,
                                                       RECOMMENDATION, AND
15                                 Defendants.         (3) GRANTING DEFENDANTS’
                                                       MOTIONS FOR SUMMARY
16
                                                       JUDGMENT
17
                                                       (ECF Nos. 160, 168, 173, 176)
18
19         Presently before the Court are the Motions for Summary Judgment filed by
20   Defendants Pamela Velardi (ECF No. 160) and E. A. Canlas, M.D.; Robert Walker, D.O.;
21   A. Denbela; P. Newton, M.D.; M. Glynn; and K. Seeley, D.O. (erroneously sued as
22   “Sleeley”) (ECF No. 168) (together, the “Motions”). Also before the Court is Magistrate
23   Judge Ruth Bermudez Montenegro’s Report and Recommendation (“R&R,” ECF No. 173)
24   advising the Court to grant the Motions, as well as Plaintiff’s Objections to the R&R
25   (“Objs.,” ECF No. 176) and Defendant Velardi’s Reply to Plaintiff’s Objections (ECF No.
26   177). Having considered Magistrate Judge Montenegro’s recommendations, the Parties’
27   arguments, the record, and the law, the Court OVERRULES Plaintiff’s Objections,
28   ADOPTS the R&R in its entirety, and GRANTS Defendants’ Motions.

                                                   1
                                                                              14-CV-1525 JLS (RBM)
 1                                        BACKGROUND
 2         Magistrate Judge Montenegro’s R&R contains a thorough and accurate recitation of
 3   the factual and procedural histories underlying the instant Motions. See R&R 2–4, 7–15.
 4   This Order incorporates by reference the background as set forth therein.
 5                                     LEGAL STANDARD
 6         Federal Rule of Civil Procedure 72(b) and 28 U.S.C. § 636(b)(1) set forth a district
 7   court’s duties in connection with a magistrate judge’s report and recommendation. The
 8   district court must “make a de novo determination of those portion of the report to which
 9   objection is made,” and “may accept, reject, or modify, in whole or in part, the findings or
10   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1); see also United
11   States v. Raddatz, 447 U.S. 667, 673–76 (1980); United States v. Remsing, 874 F.2d 614,
12   617 (9th Cir. 1989). In the absence of timely objection, however, the Court “need only
13   satisfy itself that there is no clear error on the face of the record in order to accept the
14   recommendation.” Fed. R. Civ. P. 72 advisory committee’s note to 1983 amendment
15   (citing Campbell v. U.S. Dist. Court, 501 F.2d 196, 206 (9th Cir. 1974)); see also United
16   States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (“[T]he district judge must
17   review the magistrate judge’s findings and recommendations de novo if objection is made,
18   but not otherwise.”).
19                                           ANALYSIS
20         At summary judgment, only Plaintiff’s second cause of action for retaliation after
21   exercising his First Amendment right to free speech and fourth cause of action for
22   conspiracy to violate his First Amendment rights remain. See ECF No. 136 at 17–18.
23   Defendants have moved for summary judgment in their favor as to both these causes of
24   action. See generally ECF Nos. 160, 168. Magistrate Judge Montenegro recommends that
25   the Court grant Defendants’ Motions. See R&R at 34. Having reviewed the R&R, the
26   Court finds that it is well-reasoned and contains no clear error.
27         Plaintiff, however, raises several objections to Magistrate Judge Montenegro’s
28   recommendation. See generally Objs. In accordance with 28 U.S.C. § 636(b)(1), the Court

                                                   2
                                                                              14-CV-1525 JLS (RBM)
 1   reviews de novo those portions of Magistrate Judge Montenegro’s R&R to which Plaintiff
 2   has objected.
 3   I.     Magistrate Judge Montenegro’s Identification of Plaintiff’s Causes of Action
 4          Plaintiff first objects that Magistrate Judge Montenegro has “incorrectly identif[ied]
 5   Garcia’s actual Retaliation and 1983 Conspiracy causes of action made against defendants
 6   being advanced in th[is] civil matter.” Objs. at 2. Plaintiff elaborates that he “alleges that
 7   moving defendants conspired to (and did) retaliate against [him] for filing grievances,
 8   complaints, and a habeas petition with the local court, by cancelling and discounting his
 9   entire medically prescribed necessary pain management treatment medications and/or by
10   denying his formal request for said treatment to be renew[ed] or be prescribed . . . , given
11   his serious medical needs, via pretext, and while failing to advance a legitimate penological
12   goal.” Id.
13          On de novo review, the Court determines that Magistrate Judge Montenegro has
14   correctly identified Plaintiff’s causes of action.          In Plaintiff’s operative Amended
15   Complaint, his second cause of action alleges that Defendants acted “in retaliation due to
16   Garcia’s constitutionally protected conduct activities such as ‘free speech’ and ‘petitioning
17   the government by way of inmate grievances or filing suit with the courts and seeking
18   redress of his filings without being subjected to retaliatory acts.’” ECF No. 43 (“Am.
19   Compl.”) at 28.1 As for his fourth cause of action, Plaintiff alleges that Defendants’
20   “individual acts or omissions were carr[ied] out by them jointly/together, while acting in
21   concer[t]/fashion and manner from which Garcia can (and does) establish the exist[e]nce
22   of an ‘agreement[,]’ a form of ‘meeting of minds’ to violate Garcia’s civil rights . . . and
23   vested U.S. Constitutional rights to free speech[ and] freedom from retaliation.” Id. at 30.
24          In ruling on Defendants’ motions to dismiss, the Court allowed to proceed Plaintiff’s
25   second cause of action for First Amendment Retaliation, see ECF No. 136 at 12, and fourth
26
27
     1
      To avoid ambiguity, pin citations to Plaintiff’s Amended Complaint refer to the CM/ECF page numbers
28   electronically stamped at the top of each page.

                                                      3
                                                                                     14-CV-1525 JLS (RBM)
 1   cause of action for conspiracy to violate Plaintiff’s civil rights to the extent it was
 2   predicated on Plaintiff’s allegations that Defendants “acted in concert in cancelling
 3   Plaintiff’s treatment and falsified their reasons for doing so.” See id. at 13–14.
 4         Magistrate Judge Montenegro’s R&R carefully identifies Plaintiff’s surviving
 5   causes of action based on Plaintiff’s characterization in his opposition to Defendants’
 6   Motions. See R&R at 18 (“Plaintiff claims that Velardi cancelled Plaintiff’s Gabapentin
 7   prescription in retaliation for Plaintiff filing medical grievances and a state habeas
 8   petition.”) (citing ECF No. 170 at 16–17); id. at 22 (“Plaintiff claims that Newton cancelled
 9   Plaintiff’s Gabapentin prescription in retaliation for Plaintiff filing medical grievances and
10   a state habeas petition.”) (citing ECF No. 170 at 16–17); id. at 24 (“Plaintiff claims that
11   Denbela furthered the retaliatory actions taken against him by denying the first level review
12   of appeal RJD HC 12046389.”) (citing ECF No. 170 at 20); id. at 26 (“Plaintiff claims that
13   Walker, like Denbela, also retaliated against him by denying the first level review of appeal
14   RJD HC 12046389, and by denying the first level review of appeal RJD HC 12046765.”)
15   (citing ECF No. 170 at 20); id. at 27 (“Plaintiff claims that Seeley furthered the retaliatory
16   actions taken against him by denying the second level review of appeal RJD HC
17   12046765.”) (citing ECF No. 170 at 23); id. at 28 (“Plaintiff claims that Glynn furthered
18   the retaliatory actions taken against him by denying the second level review of appeal RJD
19   HC 12046765.”) (citing ECF No. 170 at 23); id. at 32 (“Plaintiff alleges that on May 10,
20   2012, Velardi ordered lab work to test Plaintiff’s blood for Gabapentin levels and Newton
21   ordered the Plaintiff be tapered off Gabapentin, and both used the results of that lab work
22   to justify their decisions retroactively. . . . He further asserts that each subsequent reviewer
23   or medical examiner was acting in concert to further the retaliatory actions of Velardi and
24   Newton in cancelling his Gabapentin prescription.”) (citing ECF No. 170 at 19–23, 24, 46).
25         On de novo review, the Court determines that Magistrate Judge Montenegro
26   correctly identified and characterized Plaintiff’s surviving causes of action. The Court
27   therefore OVERRULES Plaintiff’s first objection.
28   ///

                                                    4
                                                                                 14-CV-1525 JLS (RBM)
 1   II.    Magistrate Judge Montenegro’s Recitation of Plaintiff’s Evidence
 2          Plaintiff next objects that Magistrate Judge Montenegro “has incorrectly identif[ied]
 3   and/or failed to place in proper form all evidence setting forth the specific facts in
 4   [Plaintiff’s] Opposition relevant and material to Garcia’s actual Retaliation and Conspiracy
 5   causes of action made against defendants.” Objs. at 2. Per Federal Rule of Civil Procedure
 6   52(a)(3), Magistrate Judge Montenegro was not required to state her findings of fact, much
 7   less “place in proper form” Plaintiff’s proffered material facts. See Objs. at 2. Nonetheless,
 8   Magistrate Judge Montenegro devoted a significant amount of effort to detailing the
 9   evidence offered by both Defendants and Plaintiff. See R&R at 7–15. Plaintiff identifies
10   no errors in Magistrate Judge Montenegro’s summary of his proffer,2 and the Court
11   identifies no material errors on de novo review. Accordingly, the Court OVERRULES
12   Plaintiff’s second objection.
13   III.   Magistrate Judge Montenegro’s Standards of Review
14          Plaintiff objects that Magistrate Judge Montenegro has “failed to correctly identify
15   and/or place in proper form those specific standards of review set forth by the U.S. Supreme
16   Court and applicable Federal Rules of Civil Procedure which [shall] govern these U.S.
17   District Court Summary Judgment proceedings.” Objs. at 2. Plaintiff therefore requests
18   that “this court should faithfully adhere to the standard of review set forth by Garcia Motion
19   in Opposition in resolving moving defendants[’] multiple Motions for Summary
20   Judgment.” Id. at 3.
21          Magistrate Judge Montenegro sets forth in her R&R a thorough and accurate
22   recitation of the legal standard governing summary judgment. See R&R at 4–7. Plaintiff
23   has not identified a particular alleged defect with Magistrate Judge Montenegro’s standard.
24   See generally Objs. at 2–3. In comparing Plaintiff’s proffered standard, see ECF No. 170
25   at 17–18, with Magistrate Judge Montenegro’s, see R&R at 4–7, the Court identifies no
26
27
     2
      To the extent Plaintiff identifies specific “factual disputes,” the Court addresses those separately below.
28   See infra Section V.

                                                          5
                                                                                           14-CV-1525 JLS (RBM)
 1   differences that would compel a change in Magistrate Judge Montenegro’s or this Court’s
 2   conclusions. Accordingly, the Court OVERRULES Plaintiff’s third objection.
 3   IV.    Magistrate Judge Montenegro’s Denial of Plaintiff’s Motion Requesting
            Appointment of Expert Witnesses
 4
 5          Plaintiff challenges Magistrate Judge Montenegro’s decision to “DENY Garcia’s
 6   timely and properly made request for expert designations, so he could be able to properly
 7   rebut defendants[’] expert evidence at summary judgment, by introducing his own expert
 8   declaratory evidence at these proceedings.” Objs. at 3.
 9          Plaintiff filed his Ex Parte Application Motion Requesting the Appointment of
10   Expert Witnesses on September 13, 2018.               See ECF No. 129.          Magistrate Judge
11   Montenegro denied his motion on October 23, 2018, see generally ECF No. 137, ultimately
12   concluding that, “at this point[,] appointing an expert witness in inappropriate,” but
13   “recogniz[ing] the possibility that[,] at a later stage in this litigation, such as at trial, issues
14   may arise that require the appointment of an expert witness.” Id. at 4.
15          Plaintiff’s objection is not properly before the Court. Pursuant to Federal Rule of
16   Civil Procedure 72(a), a party may object to a non-dispositive pre-trial order of a magistrate
17   judge within fourteen days after service of the order. Accordingly, Plaintiff’s June 28,
18   2019 objection to Magistrate Judge Montenegro’s October 23, 2018 order is untimely. In
19   any event, Magistrate Judge Montenegro’s analysis of the factors outlined in Gorton v.
20   Todd, 793 F. Supp. 2d 1171 (E.D. Cal. 2011), is not “clearly erroneous or . . . contrary to
21   law,” Fed. R. Civ. P. 72(a); 28 U.S.C. § 636(b)(1)(A), and the Court would not reach a
22   different conclusion on de novo review. Accordingly, the Court OVERRULES Plaintiff’s
23   fourth objection.
24   V.     Magistrate Judge Montenegro’s Findings of Fact
25          Plaintiff objects that Magistrate Judge Montenegro “failed to place in proper form
26   all factual dispute[s] relevant to Garcia’s causes of action against defendants, in [her]
27   resolution of defendants[’] motions for summary judgment before the court or [her]
28   determination of whether ‘the evidence is such that a reasonable jury could return a

                                                      6
                                                                                     14-CV-1525 JLS (RBM)
 1   verdic[t] for the non-moving party.’” Objs. at 4. Although far from clear, Plaintiff appears
 2   to object to certain findings of fact reached by Magistrate Judge Montenegro. See id. at
 3   4–17. The Court addresses each of these “relevant factual disputes” in turn.
 4          A.      Use of Anti-Depressants for Pain Management
 5          Plaintiff’s first factual dispute appears to be that Defendant Glynn, in performing the
 6   second-level review of Appeal RJD HC 11022222, learned that Plaintiff was diagnosed as
 7   suffering from chronic depression and knew that the 2009 pain management guidelines
 8   prohibited use of anti-depressants for pain management if the patient was suffering from
 9   depression, yet noted that Plaintiff has been prescribed adequate pain medication, including
10   Indomethacin and Nortriptyline, which are anti-depressants. See Objs. at 4–6.
11          Plaintiff nowhere indicates that Magistrate Judge Montenegro failed to account for
12   these facts. Cf. R&R at 9 (“Glynn noted that Plaintiff had been seen by an orthopedic
13   specialist on September 22, 2011, was prescribed Gabapentin, Indomethacin, and
14   Nortriptyline, had been examined by several doctors, and had been prescribed adequate
15   pain medication.”) (citing ECF No. 168-6 ¶ 14 & Ex. E). Rather, taking into consideration
16   these facts, Magistrate Judge Montenegro concluded that “Plaintiff has failed to introduce
17   evidence sufficient to show a genuine dispute of material fact as to whether [Glynn]’s
18   decision was substantially motivated by Plaintiff’s First Amendment conduct,” R&R at 29,
19   and, consequently, “Glynn has demonstrated that Plaintiff cannot carry his burden at trial
20   of proving retaliatory motive.”3 Id. at 28.
21          On de novo review, the Court agrees with Magistrate Judge Montenegro.
22   Accordingly, the Court OVERRULES Plaintiff’s first factual objection.
23          B.      Falsification of Records Behind May 10, 2012 Cancellation of Gabapentin
24          Plaintiff’s second factual dispute appears to concern his contention that Defendants
25   Velardi and Newton cancelled his Gabapentin prescription on May 10, 2012, in retaliation
26
27
     3
      To the extent Plaintiff objects to Magistrate Judge Montenegro’s legal analysis, the Court addresses that
28   objection separately below. See infra Section VII.A.

                                                         7
                                                                                         14-CV-1525 JLS (RBM)
 1   for Plaintiff’s May 7, 2012 filing of a habeas petition, and then drew bloodwork on May 16,
 2   2012, when they knew that Plaintiff’s blood serum Gabapentin levels would be low as a
 3   result of the cancellation of his prescription, to create a false rationalization that his
 4   Gabapentin was properly cancelled because the lab results supported that Plaintiff was not
 5   taking the Gabapentin as prescribed. See Objs. at 6–7.
 6         Magistrate Judge Montenegro concluded, based on Defendant Velardi’s sworn
 7   declaration, that Defendant “Velardi did not place any order to taper or stop Plaintiff’s
 8   Gabapentin or other medication on May 10, 2012.” R&R at 19 (citing ECF No. 160-3 ¶ 6).
 9   Instead, Defendant “Velardi only requested an order that a lab study be performed to help
10   determined the Gabapentin levels in his system.” Id. (citing ECF No. 160-3 ¶ 4). It was
11   “[a]nother healthcare provided, Newton, [who] ordered the taper-off of Gabapentin.” Id.
12   (citing ECF No. 160-3 ¶ 6 & Ex. 4; ECF No. 168-7 ¶ 4 & Ex. A). Defendants Velardi and
13   Newton both declared not to have conspired to deny Plaintiff medical care. Id. at 32–33
14   (citing ECF No. 160-3 ¶ 16; ECF No. 168-7 ¶ 9).
15         Plaintiff offers no medical records demonstrating that Defendant Velardi ordered
16   Plaintiff’s Gabapentin prescription stopped or showing that Defendants Velardi and
17   Newton ever interacted in their treatment of Plaintiff. In short, Plaintiff offers no evidence
18   supporting their alleged retaliation or conspiracy aside from the uncontested facts that
19   Plaintiff filed a habeas petition on May 7, 2012, and that Defendant Newton cancelled
20   Plaintiff’s Gabapentin prescription on May 10, 2012. See R&R at 21, 24. As Magistrate
21   Judge Montenegro correctly concludes, however, “circumstantial evidence of timing,
22   without more, is insufficient” to establish retaliatory motive. See id. at 17 (citing Pratt v.
23   Rowland, 65 F.3d 802, 808 (9th Cir. 1995)); see also id. at 21, 24.
24         On de novo review, the Court therefore agrees with Magistrate Judge Montenegro
25   and OVERRULES Plaintiff’s second factual objection.
26         C.     Defendant Velardi’s Knowledge of Plaintiff’s Habeas Petition
27         Plaintiff’s third factual dispute appears to be with Defendant Velardi’s sworn
28   statement that Plaintiff did not make her aware of his May 7, 2012 habeas petition at the

                                                   8
                                                                                14-CV-1525 JLS (RBM)
 1   May 10, 2012 appointment. See Objs. at 7–8. Plaintiff contends that he informed her about
 2   the May 7, 2012 habeas petition and his motivations for filing it at the May 10, 2012
 3   appointment and that he indicated that he would be filing civil litigation. Id. at 8.
 4           Magistrate Judge Montenegro considered Plaintiff’s sworn statement that he told
 5   Defendant Velardi about the habeas petition at the May 10, 2012 examination. See R&R
 6   at 21 (citing ECF No. 170 at 45). Magistrate Judge Montenegro noted, however, that
 7   “during his deposition, Plaintiff made contradictory claims and admitted he was not sure if
 8   Velardi was mentioned in his habeas petition at all, and that the crux of his retaliation claim
 9   was Velardi’s action after he told her about his grievances and court actions.” Id. (citing
10   ECF No. 170 at 185). Magistrate Judge Montenegro did not err in taking Plaintiff’s
11   contradictory sworn testimony into account.
12           Further, even if Plaintiff did tell Defendant Velardi about the habeas petition at the
13   May 10, 2012 examination, Plaintiff introduced no additional evidence tending to show
14   that Defendant Velardi acted with a retaliatory motive. As Magistrate Judge Montenegro
15   correctly concluded, “circumstantial evidence of timing alone is insufficient” to make the
16   requisite showing to survive summary judgment. See R&R at 21 (citing Pratt, 65 F.3d at
17   808). Accordingly, the Court OVERRULES Plaintiff’s third factual objection.
18           D.    First-Level Review of Appeal RJD HC 12046389
19           Although not entirely clear, Plaintiff’s fourth factual dispute appears to concern
20   Defendants Denbela and Walker’s denials of Appeal RJD HC 12046389. See Objs. at
21   8–11.    Magistrate Judge Montenegro carefully and thoroughly reviewed Defendants
22   Denbela’s and Walker’s reviews of Appeal RJD HC 12046389. See R&R at 11–12. Aside
23   from the denials themselves, Plaintiff introduced no additional evidence of retaliatory
24   motive. As Magistrate Judge Montenegro properly concluded, “the denial of a grievance
25   alone by itself does not amount to a constitutional violation.” Id. at 25, 27 (citing Dicey v.
26   Hanks, No. 2:14-cv-2018 JAM AC P, 2015 WL 4879627, at *5 (E.D. Cal. Aug 14, 2015)).
27   Accordingly, the Court OVERRULES Plaintiff’s fourth factual objection.
28   ///

                                                    9
                                                                                 14-CV-1525 JLS (RBM)
 1         E.     Second-Level Review of Appeal RJD HC 12046389
 2         Plaintiff’s fifth factual dispute appears to concern the conclusions of the second-
 3   level review of RJD HC 12046389, specifically that Plaintiff received extensive medical
 4   examinations regarding his claimed medical issues and had no functional limitations in his
 5   wrists, that there was no medical indication for Gabapentin in Plaintiff’s case, and that
 6   Plaintiff initially refused alternative medications but eventually agreed to try
 7   acetaminophen. See Objs. at 12–13.
 8         Again, Magistrate Judge Montenegro carefully reviewed Defendant Seeley’s
 9   second-level review of Appeal RJD HC 12046389. See R&R at 11–12, 27–28. Review of
10   Defendant Seeley’s second-level denial indicates that he relied upon medical records from
11   Defendants Denbela and Velardi. See ECF No. 168-8 Ex. K at 88. Defendant Seeley
12   therefore relied on the medical judgment of himself and Defendants Denbela and Velardi
13   in denying Plaintiff’s requests for Gabapentin and to discipline medical personnel denying
14   him treatment out of retaliation. As Magistrate Judge Montenegro correctly concludes, to
15   the extent Plaintiff attempts to prove a retaliatory motive based on speculation or the denial
16   itself, these are insufficient to survive summary judgment. See R&R at 28 (citing Wood v.
17   Yordy, 753 F.3d 899, 904 (9th Cir. 2014); Dicey, 2015 WL 4879627, at *5). The Court
18   therefore agrees with Magistrate Judge Montenegro on de novo review.
19         To the extent Plaintiff claims that Defendant Velardi fabricated the underlying
20   records to falsely indicate that Plaintiff rejected a prescription she offered for Tegretol, see
21   Objs. at 12–13, Magistrate Judge Montenegro addressed Plaintiff’s argument and found
22   that the psychiatry progress note on which Plaintiff relies does not support his contention
23   because that record appears to address only Plaintiff’s psychiatric medications. See R&R
24   at 21–22. On de novo review, the Court agrees with Magistrate Judge Montenegro.
25   Accordingly, the Court OVERRULES Plaintiff’s fifth factual objection.
26         F.     Appeal RJD HC 12046765
27         Finally, although not entirely clear, Plaintiff’s sixth factual objection appears to
28   concern Appeal RJD HC 12046765. Objs. at 13–17. Again, Magistrate Judge Montenegro

                                                    10
                                                                                 14-CV-1525 JLS (RBM)
 1   carefully reviewed Appeal RJD HC 12046765 at all levels of review. See R&R at 12–13;
 2   see also id. at 19, 26, 28–29. Having reviewed the R&R and underlying record, the Court
 3   agrees with Magistrate Judge Montenegro’s analysis on de novo review and therefore
 4   OVERRULES Plaintiff’s sixth factual objection.
 5   VI.   Magistrate Judge Montenegro’s Resolution of Disputed Facts
 6         Plaintiff objects that Magistrate Judge Montenegro “erroneously contends to this
 7   court that Garcia argues he has provided evidence sufficient to show a dispute of material
 8   facts, specifically ‘that moving defendants[’] alleged falsification of his medical records
 9   show they acted in concert to retaliate against him for exercisin[g] his First Amendment
10   rights.’” Objs. at 17. Specifically, Plaintiff contends that “he has set forth specific facts
11   showing the existence of dispute[s] in material facts relevant to his retaliation and
12   conspiracy causes of acti[on],” namely:
13         (1)    “on 5/7/12, Garcia filed with the local court a Habeas Petition,” id. at 17;
14         (2)    “on 5/10/12 defendants cancel[led] Garcia’s entire pain management
15   treatment in the form of prescription for the medication Gabapentin,” id.;
16         (3)    “defendants[’] alleged justifications for cancelling on 5/10/12 Garcia’s
17   treatment have been shown and proven to be false,” id. at 17–18;
18         (4)    “defendants . . . jointly and in concert t[ook] specific acts,” id. at 18;
19         (5)    “Departmental CPHCS staff carr[ied o]ut these defendants[’] physicians
20   ORDERS,” id.;
21         (6)    the Court may infer from this evidence that “defendants knowingly carr[ied
22   o]ut these joined and in concert acts to cause Garcia to have low serum levels for the
23   medication Gabapentin, . . . to ensure that they could retain and use a lab study report . . .
24   as a ‘cover[/]ruse’ through which they could ‘support their allegations to the Department
25   CPHCS that Garcia was not taking his meds as prescribed . . . and/or justify to the
26   Department the 5/10/12 cancellation of Garcia’s treatment,’” id.;
27         (7)    “defendants jointly and in concert, between 5/10/12 and 5/28/14, did routinely
28   DENY Garcia’s numerous requests made for pain management treatment,” id. at 18–19;

                                                   11
                                                                                  14-CV-1525 JLS (RBM)
 1         (8)    “defendants did not offer [Plaintiff] the medications NSAIDs or Tegretol as
 2   chronic pain treatment and . . . [Plaintiff] filed multiple grievances with the Department
 3   CPHCS,” id. at 19;
 4         (9)    the Court may infer from this evidence that “defendants jointly and in concert
 5   knowingly made these false allegations to the Department CPHCS with the specific intent
 6   ‘to DENY Garcia’s formal request for treatment,’” id.; and
 7         (10) “Garcia[’s] evidence also establishes the existence of dispute[d] . . . material
 8   facts relevant to his causes of action for retaliation and conspiracy against defendants,” as
 9   identified in his fifth objection. Id. at 19–20.
10         As for Plaintiff’s first and second points, it is undisputed that Plaintiff filed a habeas
11   petition on May 7, 2012. It is also undisputed that Plaintiff’s Gabapentin prescription was
12   cancelled on May 10, 2012, although the evidence reveals that it was Defendant Newton,
13   not Defendant Velardi, who ordered the Gabapentin taper on May 10, 2012. See ECF No.
14   168-7 Ex. A at 9.
15         As for Plaintiff’s third point, Magistrate Judge Montenegro rejected this argument.
16   See R&R 10, 23. A urinalysis from January 4, 2012, showed that Plaintiff “had an
17   incredibly high gabapentin level in his urine,” which could be an indication that Plaintiff
18   was “‘divert[ing]’ [his] gabapentin prescription[] by spitting it out, collecting large
19   amounts of the medication, and then taking it to get ‘high.’” ECF No. 168-7 ¶ 6. The
20   May 16, 2012 blood test ordered by Defendant Velardi therefore did not serve as the
21   justification for Defendant Newton’s May 10, 2012 taper of Plaintiff’s Gabapentin.
22         Magistrate Judge Montenegro also rejected Plaintiff’s fourth point, noting that
23   Defendants Velardi and Newton both declared that they did not work in agreement with
24   each other or any other health care providers to deny Plaintiff medical care or to cancel his
25   prescriptions. See R&R at 32–33 (citing ECF No. 160-3 ¶ 16; ECF No. 168-7 ¶ 9). Plaintiff
26   introduced no concrete evidence to the contrary. Id. at 32–34.
27         As for Plaintiff’s fifth point, it does not appear to be disputed that Plaintiff’s
28   Gabapentin was indeed tapered on May 10, 2012.

                                                   12
                                                                                 14-CV-1525 JLS (RBM)
 1         Regarding Plaintiff’s sixth point, based on the above, it cannot be inferred that
 2   Defendants Velardi and Newton acted in concert to cancel Plaintiff’s Gabapentin on
 3   May 10, 2012, and to falsify a test result on May 16, 2012, to justify the prior, retaliatory
 4   cancellation of his prescription. See R&R at 18–24, 32–34; see also infra Section VII.B.
 5         With regard to Plaintiff’s seventh point, Magistrate Judge Montenegro detailed the
 6   various medical appointments an appeals during the relevant time frame. See R&R at 8–
 7   13, 18–19, 23, 25, 26, 27, 28–29, 30. Although Plaintiff may have been denied the
 8   Gabapentin he sought, in the end, the records cumulatively show that Plaintiff was seen by
 9   medical providers who prescribed pain management in their medical judgment based on
10   their review of Plaintiff, his test results, and his medical records.
11         Plaintiff’s eighth point and tenth points are addressed above. See supra Section V.
12         Finally, as to Plaintiff ninth point, based on the above, it cannot be inferred that
13   Defendants acted in concert to falsify Plaintiff’s medical records to deny him medical
14   treatment. See R&R at 18–31, 32–34; see also infra Section VII.B.
15         For all these reasons, the Court OVERRULES Plaintiff’s sixth objection.
16   VII. Magistrate Judge Montenegro’s Recommendation That the Court Grant the
          Motions
17
18         Finally, Plaintiff objects that Magistrate Judge Montenegro “erroneously
19   recommend[s] for this court to GRANT moving defendants[’] summary judgment
20   motions.” Objs. at 20. Specifically, Plaintiff contends that he has introduced evidence
21   sufficient to meet all elements of his remaining claims. See generally id. at 20–24.
22         A.     Second Cause of Action: First Amendment Retaliation
23         Plaintiff objects that he has introduced evidence that “between 5/10/12 and 5/28/14
24   Garcia was left without any form of pain treatment in the form of known pain reliever[]s
25   and to endure daily pain and suffering caused by those severely painful symptom[]s he was
26   experiencing caused by his carpal tunnel condition,” Objs. at 20, which “is the type of harm
27   which is more than minimal.” Id. at 21. Further, “defendants[’] adverse actions were
28   carr[ied o]ut because of Garcia’s 5/7/12 filing of a Habeas Petition” and “defendants have

                                                    13
                                                                               14-CV-1525 JLS (RBM)
 1   been shown to ha[ve] been clearly aware that Garcia had filed grievances with the
 2   Department CPHCS against them and accusing them of violating his civil rights during
 3   those times they either acted as his PCP and/or formally redressed his grievance appeal
 4   issues and requests for treatment.” Id. Plaintiff’s filing of his habeas petition and
 5   grievances were protected conduct, id. at 22, and “defendants[’] adverse actions [are] the
 6   type of action which can chill a person of ordinary firmness from exercising his First
 7   Amendment rights,” id., and “can[]not be found to [have] had reasonably advanced a
 8   legitimate penological goal.” Id.
 9         To establish his First Amendment retaliation claim, Plaintiff must establish that
10   Defendants acted with a retaliatory motive, meaning he must introduce evidence of a causal
11   connection between Defendants’ adverse actions and Plaintiff’s protected conduct. See
12   Watison v. Carter, 668 F.3d 1108, 1114 (9th Cir. 2012). On de novo review, the Court
13   agrees with Magistrate Judge Montenegro that Plaintiff has failed to adduce evidence that
14   any of Defendants Velardi, Newton, Denbela, Walker, Seeley, Glynn, or Canlas acted with
15   the requisite retaliatory motive. See R&R at 18–31.
16         Here, Plaintiff offers no evidence that Defendants Velardi and Newton acted with
17   retaliatory motive aside from the temporal proximity of Defendant Velardi’s ordering of
18   the Gabapentin blood test and Defendant Newton’s cancellation of Plaintiff’s Gabapentin
19   prescription on May 10, 2012, to the filing of Plaintiff’s habeas petition on May 7, 2012.
20   See ECF No. 170 at 30, 40. But, as Magistrate Judge Montenegro correctly concludes, see
21   R&R at 21, 24, this evidence—without more—is insufficient to survive summary
22   judgment. See Pratt, 65 F.3d at 808.
23         As for Defendants Denbela, Walker, Seeley, and Glynn, Plaintiff offers no evidence
24   that they acted with retaliatory motive aside from their denials of Plaintiff’s medical
25   appeals. See ECF No. 170 at 23, 51–54, 56. Again, as Magistrate Judge Montenegro
26   correctly concludes, see R&R at 25, 27, 28, 29, this evidence—without more—is
27   insufficient to survive summary judgment. See Dicey v. Hanks, 2015 WL 4879627, at *5.
28   ///

                                                 14
                                                                             14-CV-1525 JLS (RBM)
 1         Finally, as to Defendant Canlas, whose request for summary judgment Plaintiff does
 2   not oppose, there is no evidence that Defendant Canlas treated Plaintiff after the filing of
 3   Plaintiff’s habeas petition in 2012. See ECF No. 168-4 ¶¶ 5–7. Consequently, as
 4   Magistrate Judge Montenegro correctly finds, see R&R at 31, “[i]t is impossible for Canlas
 5   to have been retaliating against Plaintiff in 2010 and 2011 for the exercise of [Plaintiff’s]
 6   First Amendment rights in 2012.”
 7         For all these reasons, the Court OVERRULES Plaintiff’s objection to Magistrate
 8   Judge Montenegro’s recommendation that the Court grant summary judgment in
 9   Defendants’ favor as to his second cause of action for First Amendment retaliation.
10         B.     Fourth Cause of Action: Conspiracy
11         Plaintiff objects “that defendants[’] actions and those reasonable inference made
12   when viewed in a light most favorable to the non-moving party [is] admissible evidence
13   under the substantive law governing dispute of material fact from which it can be infer[red]
14   the exist[e]nce of an agreement and/or meeting of the minds between moving defendants
15   to violate Garcia’s constitutional rights’ from which a constitutional violation resulted.”
16   Objs. at 23. Specifically, “Garcia has shown facts demonstrating that defendants[’] actions
17   were ‘unlikely to have been undertaken without an agreement,’” id., and “has set forth facts
18   sufficient to infer that defendant[s’] actions were the result of an understanding to
19   accomplish the conspiracy objective,” i.e., “to cancel Garcia’s medically necessary pain
20   management treatment medications and deny any of his requests for said treatment via
21   pretext and without cause.” Id. at 23–24.
22          To sustain a claim of conspiracy under Section 1983, Plaintiff must show “an
23   agreement or ‘meeting of the minds’ to violate constitutional rights.” Franklin v. Fox, 312
24   F.3d 423, 441 (9th Cir. 2002) (citing United Steelworkers of Am. v. Phelps Dodge Corp.,
25   865 F.2d 1539, 1540–41 (9th Cir. 1989) (en banc)). On de novo review, the Court agrees
26   with Magistrate Judge Montenegro that Plaintiff has failed to adduce evidence that any of
27   Defendants Velardi, Newton, Denbela, Walker, Seeley, Glynn, or Canlas committed an
28   ///

                                                  15
                                                                               14-CV-1525 JLS (RBM)
 1   underlying constitutional violation, see R&R at 32 n.5; see also supra Section VII.A, or
 2   entered into an agreement to violate Plaintiff’s constitutional rights. See R&R at 32–34.
 3         Here, all Defendants have declared that they did not act in concert with one another
 4   and that their decisions were based on their examinations of Plaintiff and his medical
 5   records and accepted medical practices. See ECF No. 160-3 ¶ 16; ECF No. 168-4 ¶ 11;
 6   ECF No. 168-5 ¶ 5; ECF No. 168-6 ¶ 30; ECF No. 168-7 ¶ 9; ECF No. 168-8 ¶ 30; ECF
 7   No. 168-9 ¶ 12. On the other hand, Plaintiff produces no evidence—aside from his own
 8   speculation and conclusory allegations—to support the existence of any conspiracy. As
 9   Magistrate Judge Montenegro correctly concludes, see R&R at 33–34, this is insufficient
10   for Plaintiff’s conspiracy claim to survive summary judgment. See Burns v. Cnty. of King,
11   883 F.2d 819, 821 (9th Cir. 1989) (concluding that summary judgment was properly
12   granted on § 1983 conspiracy claim where the plaintiff’s “claims against all the defendants
13   . . . were supported only by conclusory allegations”).           Accordingly, the Court
14   OVERRULES Plaintiff’s objection to Magistrate Judge Montenegro’s recommendation
15   that the Court grant summary judgment in Defendants’ favor as to his fourth cause of action
16   for conspiracy.
17                                       CONCLUSION
18         In light of the foregoing, the Court OVERRULES Plaintiff’s Objections (ECF No.
19   176), ADOPTS in its entirety Magistrate Judge Ruth Bermudez Montenegro’s Report and
20   Recommendation (ECF No. 173), and GRANTS Defendants’ Motions for Summary
21   Judgment (ECF Nos. 160, 168). Because this Order concludes the litigation in this matter,
22   the Clerk of Court SHALL CLOSE the file.
23         IT IS SO ORDERED.
24
25   Dated: August 19, 2019
26
27
28

                                                 16
                                                                             14-CV-1525 JLS (RBM)
